In a proceeding pursuant to CPLR article 78, inter alia, to annul a certain resolution of the appellant town board which, inter alia, (1) reversed a decision of the planning board and (2) approved the application of appellant Baltic Estates, Inc., for site development plan approval, the appeal is from a judgment of the Supreme Court, Westchester County, entered June 27, 1977, which annulled the resolution and declared that section 65.7 of the Code of the Town of Cortlandt is invalid, null and void. Judgment affirmed, with $50 costs and disbursements payable jointly by appellants, on the opinion of Mr. Justice Slifkin at Special Term. We add that a fair reading of subdivision 3 of section 274-a of the Town Law, enacted in 1976, shows the intent to deprive the town board of appellate jurisdiction over site development plans upon which a town planning board has duly acted. Further, the "saving clause” (L 1976, ch 272, § 10), which preserved from impairment "the continued validity * * * of any action” taken prior to the effective date of the 1976 legislation, is not relevant to the site plan proceedings herein, since those commenced after the effective date of the new statute. We reject an interpretation of "action” which would include the re-enactment of a section of a town code which purported to reserve to the town board appellate jurisdiction over site development plans. Damiani, J. P., Titone, Shapiro and Margett, JJ., concur.